Citation Nr: 0844798	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral knee disabilities.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of left knee surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1994, including service in the Persian Gulf; his 
decorations include the Combat Infantryman Badge.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision that, in pertinent part, denied service connection 
for a low back disability.  The veteran timely appealed.

These matters also came to the Board on appeal from a March 
2003 decision of the RO that, in pertinent part, denied a 
disability rating in excess of 10 percent for service-
connected residuals of left knee surgery.  The veteran timely 
appealed. 

In April 2008, the veteran testified during a hearing before 
the undersigned at the RO.  In June 2008, the Board remanded 
the matters for additional development.

The veteran's April 2008 testimony and the evidence of record 
appear to raise a claim for service connection for a right 
hip disability.  As that issue has not been adjudicated, it 
is referred to the RO for appropriate action.  

The veteran's low back claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
his left knee disability is productive of moderate recurrent 
subluxation and lateral instability.

2.  The veteran's left knee disability is manifested by 
arthritis that is productive of slight limitation of flexion 
of the knee; even when pain is considered, the veteran's left 
knee arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 30 degrees on flexion.


CONCLUSION OF LAW

1.  The criteria for a 20 percent rating for left knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2008).

2.  The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of flexion due to 
left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5258, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 73 
Fed. Reg. 23,353 (Apr. 30, 2008).

Through November 2002 and March 2006 letters, the RO notified 
the veteran of elements of secondary service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his increased rating claim in November 2002.  
Specifically, he was told to submit evidence of persistent or 
recurrent symptoms, and individual statements from those with 
knowledge and/or personal observations who could describe the 
manner in which his disability had worsened.  The March 2004 
SOC also listed each applicable diagnostic code and 
disability rating for knee impairment.

In his April 2008 testimony, the veteran described the 
effects that his left knee disability had on his former 
employment position as a truck loader.  The veteran has also 
been represented by a veterans' service organization 
throughout this appeal.  Accordingly, any notice error is not 
prejudicial because the veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claim.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for residuals of left 
knee surgery, effective September 1994.  The RO assigned a 10 
percent disability rating under Diagnostic Codes 5299-5257.  
Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  A separate rating for arthritis can be 
awarded on the basis of X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 
56,704 (1998).  In addition, separate ratings can be provided 
for limitation of knee extension and flexion.  VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).  

Here, there is a January 2001 diagnosis of osteoarthrosis 
involving the knee.  In October 2002, the veteran underwent 
an arthroscopic partial left medial meniscectomy.  

In February 2003, the veteran reported knee pain, ache, 
stiffness, swelling, occasional give away, and occasional 
locking and fatigability.  Examination at that time revealed 
that the veteran could ambulate without aids or assistance, 
and with a normal station and gait.  Range of motion of the 
left knee was from 0 degrees to 140 degrees, without pain.  
The examiner noted slight crepitation.  The knee was stable 
to mediolateral testing, and just slight looseness to 
anteroposterior testing but appeared stable.  McMurray's 
testing was negative.  X-rays taken of the left knee revealed 
surgical screws in the projection of the proximal tibia 
between medial and lateral malleoli, and at the projection of 
the lateral condyle of the femur.  Joint spaces were 
maintained; no fracture, dislocation, or joint effusion were 
seen.

In May 2003 and in August 2003, the veteran reported that he 
continued to have frequent locking of the left knee.  In 
April 2004, the veteran reported that his left knee 
occasionally locked, despite the prior surgery.

On examination in June 2005, the examiner noted a little bit 
of crepitation and pain with motion, especially over the last 
30 degrees.  Range of motion of the left knee was from 
0 degrees on extension to 140 degrees on flexion.  There were 
no effusion and no joint line pain.  The knee was stable to 
medial testing.  The examiner noted slight looseness to 
anterior/posterior testing, and negative McMurray's.  
Repetitive use did not cause increasing symptoms.  X-rays 
revealed minimal arthritis.

In April 2008, the veteran testified that his left knee 
locked up approximately once a month.  He tried to avoid 
activities that allowed his knee to lock.

The report of VA examination in October 2008 revealed 
complaints of pain, soreness, and stiffness.  Range of motion 
was from 0 degrees on extension to 130 degrees on flexion, 
with pain noted at the extremes of motion and a little bit of 
crepitation with motion.  Repetitive use did not cause any 
change.  No flare-ups were noted.  The veteran was able to do 
his normal job, and normal daily activities.  There was some 
slight anteroposterior looseness to the left knee.  An MRI 
scan could not be performed due to the metal inside the knee.

In this case, the findings of slight looseness to 
anterior/posterior testing of the left knee are analogous to 
moderate overall instability or subluxation warrant a 20 
percent rating under Diagnostic Code 5257.  

Regarding flare-ups, the veteran did not report any 
incapacitating episodes.  He is able to do his job and normal 
daily activities.  

The Board notes that flexion of the left knee has been found 
to be limited at times.  Here, the objective evidence 
demonstrates that the veteran experiences painful motion and 
limitation of flexion in the left knee as a result of 
osteoarthrosis.  With consideration of functional factors and 
the veteran's complaints of pain, the Board finds that the 
evidence supports a separate 10 percent disability rating for 
the service-connected residuals of left knee surgery based on 
arthritis and noncompensable limitation of flexion due to 
pain.  38 C.F.R. §§  4.71a, Diagnostic Codes 5003, 5260.

The veteran has been reported able to achieve a normal range 
of extension-that is, extension to 0 degrees.  Accordingly, 
a separate rating for limitation of left knee extension is 
not warranted, even with consideration of functional factors.  

The Board finds that the veteran's report regarding the 
frequency and severity of his locking and crepitus is 
credible, and resolving all reasonable doubt in his favor, 
concludes that the disability warrants a 20 percent rating 
under Diagnostic Code 5257.  

There is no showing that the veteran's service-connected 
residuals of left knee surgery have resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's disability has not been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a separate 
10 percent disability evaluation for residuals of left knee 
surgery, in addition to a 20 percent rating for moderate left 
knee impairment or instability.


ORDER

A 20 percent rating for instability and subluxation of the 
left knee is granted, subject to the law and regulations 
governing the payment of VA monetary benefits

A separate 10 percent rating for the service-connected left 
knee arthritis is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

REMAND

In the June 2008 remand, the Board instructed the RO to 
afford the veteran a VA examination and that the examiner 
needed to state whether it was at least as likely as not that 
the current low back disorder is proximately due to or the 
result of the veteran's service-connected bilateral knee 
disabilities as well as whether it was at least as likely as 
not that the current low back disorder is related to any 
injury or disease incurred in service.  A review shows that 
the October 2008 VA examination report and the accompanying 
addendum does not comply with the Board's request.  As such, 
the Board has no discretion and must remand this claim for 
further development.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination.  The claims file must be made 
available and reviewed by the examiner.  The 
examiner must state whether it is at least 
as likely as not that the veteran's back 
disability is related to or had its onset in 
service.  He or she must also state whether 
it is at least as likely as not that any 
back disability found to be present was 
caused or worsened by the veteran's service-
connected right and left knee disabilities.  
All findings and conclusions must be set 
forth in a legible report.

2.  Then the RO should readjudicate the 
appeal.  If the benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
attorney an opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


